DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal lip including the guide channels (claim 1), the first slip surface being a planar axial surface (claims 9 and 19), the first slip surface being a conical surface (claims 9 and 19), the second bearing ring having a second slip surface (claims 10 and 20), the at least one circumferential seal including a second seal with a seal lip in contact with the second slip surface (claims 10 and 20), guide channels in the second seal (claims 10 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner recommends removing the relevant limitations from claims 1, 9, and 19, and canceling claims 10 and 20. Additionally note the below 112(a) rejections related to these objections.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 9 and 19 recites the limitation “the first slip surface is…a planar axial surface, or a conical surface”. This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Though such has literal antecedent basis in the original claims and specification as the original disclosure only very broadly recites such there is not considered to be sufficient written description for 112(a) purposes. This is especially true as each of the detailed embodiments/descriptions thereof only disclose specifics of the first slip surface being a radial surface, and it does not appear that a planar axial surface or conical surface would be obvious variants thereof (though if Applicant is of the opinion that they are they may submit arguments regarding such and a statement on the record asserting such). Furthermore, the original specification never recites that the surface can be conical (only merely “oblique” which can include, but is not limited to a conical surface). Appropriate correction is required. Examiner recommends deleting “a planar axial surface, or a conical surface” from these claims. Additionally note the above drawing objection related to this claim limitation.

Claims 10 and 20 recites the limitation “the at least one second bearing ring includes a second slip surface, wherein the at least one circumferential seal includes a first seal having a seal lip in contact with the first slip surface and a second seal having a seal lip in contact with the second slip surface, and wherein the guide channels in the first seal or in the first slip surface are oriented oppositely to the guide channels in the second seal or in the second slip surface”. This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Though such has literal antecedent basis in the original claims and specification as the original disclosure only very broadly recites the second seal there is not considered to be sufficient written description for 112(a) purposes. This is especially true as each of the detailed embodiments/descriptions thereof only disclose specifics of a single seal (i.e. the first seal), and it does not appear that plural seals of the claimed configurations would be obvious variants thereof (though if Applicant is of the opinion that they are they may submit arguments regarding such and a statement on the record asserting such). Appropriate correction is required. Examiner recommends canceling these claims. Additionally note the above drawing objection related to this claim limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recite the limitation “wherein the at least one circumferential seal includes a first seal having a seal lip in contact with the first slip surface and a second seal having a seal lip in contact with the second slip surface” in lines 3-5 and “the guide channels” in the last line. The first recitation is indefinite as it is unclear whether or not this is the same seal lip as claimed in claims 1 and 11 (on which claims 10 and 20 respectively rely) or if this is an additional seal lip and unclear whether the first seal is the prior claimed seal or an additional seal. The “guide channels” recitation is indefinite as it lacks antecedent basis and is unclear whether it refers to the guide channels of the first slip surface/seal lip (see claims 1 and 11) or if it is an additional limitation (e.g. such that there are now required to be 3 sets of guide channels for infringement to occur). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a second seal having a seal lip in contact with the second slip surface” and “guide channels” (respectively).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-14, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horve (US 5,350,181).
With regard to claims 1 and 11, Horve discloses a large bearing assembly (as seen in Figs. 2, etc.) comprising: at least one first bearing ring (28, which as part of the bearing assembly is considered a bearing ring), at least one second bearing ring (60, which as part of the bearing assembly is considered a bearing ring) having a first slip surface (64), and at least one circumferential seal (22) having a seal lip (50), the at least one seal being mounted to the at least one first bearing ring (as seen in Fig. 2) with the seal lip in contact with the first slip surface (as seen in Fig. 2), wherein the first slip surface or the seal lip includes guide channels (66, shown on the first slip surface in Figs. 1-4, etc.).

With regard to claims 2 and 12, Horve discloses that the guide channels extend obliquely to an axis of rotation of the bearing assembly (as seen in Figs. 1, 3, 4, etc.).

With regard to claims 3 and 13, Horve discloses that the guide channels are configured to generate a pumping effect in a certain direction along the axis of rotation (as seen due to the angle with respect to the rotation direction of the shaft (see Figs. 1-4, described in the abstract, etc.).

With regard to claims 4 and 14, Horve discloses that the guide channels are distributed equally circumferentially (as seen in Figs. 1, 3, 6, etc.).

With regard to claims 9 and 18, Horve discloses that the first slip surface is a radial surface, a planar axial surface, or a conical surface (as seen in Figs. 1-4 it is a radial surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horve (US 5,350,181) alone.
With regard to claims 5 and 15, Horve discloses that the guide channels have a pitch (as seen in Figs. 1, 3, 4, etc.), but is silent as to and thus fails to explicitly disclose that the pitch is greater than or equal to 4 mm per rotation (i.e. as it does not disclose the pitch as measured by applicant). However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have the pitch be greater than or equal to 4 mm per rotation as Examiner hereby takes Official Notice that the art is replete with hydrodynamic grooves/channels in lip seal assemblies having varying pitches including greater than or equal to 4 mm per rotation. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have the pitch be greater than or equal to 4 mm per rotation as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of adjusting the amount of pumping desired and/or adjusting the device for use with rotating members of varying sizes.

With regard to claims 6 and 16, the combination (Horve) discloses that a circumferential distance between the guide channels is smaller than the pitch (as seen in Figs. 1, 3, 6, 10, etc.).

With regard to claims 7 and 17, Horve is silent as to and thus fails to explicitly disclose that the circumferential distance between the guide channels is less than or equal to 0.1 mm. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have the pitch be greater than or equal to 4 mm per rotation as Examiner hereby takes Official Notice that the art is replete with hydrodynamic grooves/channels in lip seal assemblies having a circumferential distance between the guide channels be less than or equal to 0.1 mm. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have the circumferential distance between the guide channels be less than or equal to 0.1 mm as a change in the proportion of the prior art is generally recognized as an obvious matter of design choice/routine skill in the art. See MPEP §21440.05 and Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."), etc.. Such a modification would provide the expected result of adjusting the amount of pumping desired and/or adjusting the device for use with rotating members of varying sizes.

With regard to claims 8 and 18, Horve discloses that surface roughness of a slip surface contacting a seal lip should be low (i.e. as higher roughness causes undesirable wear. See column 2 lines 37-52) but not too low (i.e. as too smooth of a surface will reduce the sealing effectiveness. See column 2 lines 37-52), but is silent as to the exact surface roughness of the invention and thus fails to explicitly disclose that the first slip surface has a surface roughness that is less than or equal to 0.1 µm. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have the first slip surface has a surface roughness that is less than or equal to 0.1 µm as Examiner hereby takes Official Notice that the art is replete with seal assemblies having slip surfaces with a surface roughness that is less than or equal to 0.1 µm. Additionally it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have the first slip surface has a surface roughness that is less than or equal to 0.1 µm as it is not considered inventive to discover the optimum or workable ranges by routine experimentation absent some showing of criticality.  See In re Aller, 105 USPQ 233, 235 (CCPA 1955). Such a modification would provide the expected result of reduced wear of the seal lip while allowing for a good seal between the lip and the slip surface (e.g. see column 2 lines 37-52).

Claims 10 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Horve (US 5,350,181) in view of Ito et al. (US 2020/0096112).
With regard to claims 10 and 20, Horve discloses that the at least one second bearing ring includes a second slip surface (i.e. the radially extending axial surface of 60 facing the seal, as seen in Figs. 2, etc.), wherein the at least one circumferential seal includes a first seal (i.e. the seal of claim 1) having a seal lip (i.e. the seal lip of claim 1) in contact with the first slip surface (i.e. as detailed in the rejection of claim 1 above), but fails to disclose a second seal having a seal lip in contact with the second slip surface, and that the guide channels in the first seal or in the first slip surface are oriented oppositely to the guide channels in the second seal or in the second slip surface.
Ito discloses a similar seal assembly (1, as seen in Figs. 1, etc.) having a second seal (i.e. the seal that seals the axial face of the radially extending flange 31) having a seal lip (21) in contact with a second slip surface (i.e. of 31 as seen in Figs. 1, etc.), and guide channels (33) in the second seal or in the second slip surface (as seen in Figs. 1, etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Horve such that a second seal having a seal lip in contact with the second slip surface, and that there are guide channels in the second seal or in the second slip surface, as taught by Ito. Such a modification would provide additional hydrodynamic sealing to the seal assembly of Horve by allowing for additional pumping of encroaching fluids (see Ito paragraph [0044], etc.).
Additionally Examiner notes that the combination would disclose that the guide channels in the first seal or in the first slip surface are oriented oppositely to the guide channels in the second seal or in the second slip surface as at least the guide channels in the first slip surface are oriented on a radial surface and the guide channels of the second slip surface are oriented on an axial surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide additional examples of lip seal assemblies and/or bearing seal assemblies having seal lips and hydrodynamic features/channels on the lip or cooperating slip surface thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675